Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 20, 1974, which reversed a decision of the referee and affirmed the initial determinations of the Industrial Commissioner holding claimant ineligible to receive benefits effective January 18 through August 29, 1971 because she was not *1095totally unemployed, charging her with an overpayment of benefits ruled to be recoverable and imposing a forfeiture of future benefit rights because she had willfully made false statements to obtain benefits. During the period in issue, claimant reported to the unemployment insurance office that she was unemployed when she was in fact working for a corporation which published a magazine. Claimant received numerous checks, drawn on the account of the corporation; her name appeared on the masthead of a number of issues of the magazine published during the period in question, and claimant herself admitted having done typing, amongst other things, at the publisher’s apartment, which initially was the corporation’s office. Claimant contends that the moneys she received were loans and gifts from the publisher, who was a personal friend, and were not compensation for services. The board, acting within its power to resolve questions of credibility, rejected this contention, and in light thereof the evidence in support of the board’s determinations is clearly substantial. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.